1    JON M. SANDS
     Federal Public Defender
2    WALTER I. GONÇALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson, AZ 85701
     Telephone: (520) 879-7500
5    walter_goncalves@fd.org
     Attorney for Defendant
6
7                          IN THE UNITED STATES DISTRICT COURT
8                                FOR THE DISTRICT OF ARIZONA
9
     United States of America,                            CR18-02417-TUC-RCC (LCK)
10
                    Plaintiff,                           MOTION TO EXTEND TIME
11                                                         TO FILE REQUEST FOR
             vs.                                        DISCLOSURE AND PRETRIAL
12                                                               MOTIONS
     Ahmad Suhad Ahmad,
13                                                       (Second Request. No Objection)
                    Defendant.
14
15           Defendant, Ahmad Suhad Ahmad, by and through counsel, hereby requests a (45)
16   forty-five-day extension of time to file him Disclosure Request and Pretrial Motions
17
     currently due on July 12, 2019 and July 26, 2019 respectively. This motion is based on the
18
19   following:

20        1. Undersigned counsel needs additional time to review disclosure, meet with
21           defendant and prepare pretrial motions.

22
          2. The prosecutor is still in the process of disclosing material evidence under 404(b)
23           which the defense needs to finish assessing its case.
24
          3. Assistant United States Attorney Kevin C. Hakala has been contacted and does not
25           oppose this request.
26
27   //
28
                                                  1
1          RESPECTFULLY SUBMITTED this 12th day of July 2019.
2                                                 JON M. SANDS
3                                                 Federal Public Defender

4                                                 s/ Walter I. Gonçalves, Jr.
                                                  WALTER I. GONCALVES, JR.
5                                                 Assistant Federal Public Defender
6
     The above signed does hereby certify that on the above date, he electronically transmitted
7    this document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
     a Notice of Electronic Filing to the following CM/ECF registrants:
8
     Beverly K Anderson
9    Kevin C. Hakala
     Assistant U.S. Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
